Citation Nr: 0402991	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  99-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right zygoma, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran a 10 percent rating for his service 
connected residuals of a fracture of the right zygoma.  He 
responded by filing an October 1999 Notice of Disagreement, 
and was sent an October 1999 Statement of the Case by the RO.  
The veteran's VA Form 9 was received in November 1999, 
perfecting his appeal of this issue.  In April 2000, the 
veteran and his wife testified at the RO before a VA hearing 
officer.  

The veteran's appeal was initially presented to the Board in 
February 2001, and again in May 2003, at which times it was 
remanded to the RO for additional development.  It has now 
been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  According to the competent medical evidence of record, 
the veteran's residuals of a right zygoma fracture are 
characterized by facial pain, no active infection, and no 
loss of bony matter.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
residuals of a right zygoma fracture are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.71a, Diagnostic Code 5296 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159); see also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  By virtue of the 
October 1999 Statement of the Case, the various Supplemental 
Statements of the Case, and the May 2001 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at the VA medical center in New 
Orleans, LA, and these records were obtained.  Private 
medical records have been obtained from P.J.H., M.D., B.W., 
M.D., Our Lady of Lourdes Hospital, and Tulane Medical 
Center.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his claim; 
for these reasons, his appeal is ready to be considered on 
the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the appellant was first sent a letter in May 
2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in which the 
Court held that 38 U.S.C.A. § 5103(a) requires the VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claim in 
September 1999, prior to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain, 
as has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
July 2003, in light of the additional development performed 
subsequent to September 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

The veteran seeks an increased rating for his service-
connected residuals of a fracture of the right zygoma.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

The veteran's disability has most recently been rated under 
Diagnostic Code 5296, for loss of part of the skull.  Loss of 
a portion of both the inner and outer table of the skull 
without brain herniation warrants a 10 percent evaluation if 
the size of the area lost is smaller than the size of a 25-
cent piece, or 0.716 square inches (4.619 sq. cm.).  A 50 
percent evaluation requires that the size of the area lost be 
larger than a 50-cent piece, or 1.140 square inches (7.355 
sq. cm.).  A 30 percent evaluation is warranted if the size 
of the area lost is intermediate between these 2 area sizes.  
Intracranial complications are to be evaluated separately.  
38 C.F.R. § 4.71a, Diagnostic Code 5296 (2003).  

As an initial matter, the veteran has attributed a variety of 
symptoms, including recurrent pain and trigeminal neuralgia 
to his in-service skull fracture.  However, he has also 
undergone sinus surgery, and sustained another blow to the 
face in 1981, subsequent to service; these disabilities, and 
any injuries thereof, are not service-connected.  When 
assessing the degree of impairment resulting from a service 
connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (2002).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition." 
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  To the extent possible, 
the Board will consider only that degree of disability 
resulting from the veteran's service-connected fracture of 
the right zygoma.  

The veteran filed a July 1999 claim for an increased rating 
for his service connected residuals of a simple fracture of 
the right zygoma.  He was examined by a VA physician in 
August 1999, at which time he reported recurrent facial pain 
for which he takes medication.  The examiner observed no 
constitutional symptoms of bone disease, and no evidence of 
deformity or angulation.  

In October 1999, the veteran was examined by P.J.H., a 
private physician.  Dr. H. noted a history of trigeminal 
neuralgia and right maxillary nerve damage, which resulted in 
a burning, electrical shooting pain in the veteran's head and 
neck.  Dr. H. dated the onset of these disabilities to 1957.  
Additional treatment records from Dr. H. indicate he has 
treated the veteran since at least 1995 for chronic facial 
pain.  Dr. H. has confirmed on several occasions a diagnosis 
of trigeminal neuralgia of the veteran's face.  The veteran 
has received medication, local anesthesia dosing, and 
radiofrequency therapy for his facial pain, with limited 
relief.  

The veteran underwent VA medical examination in June 2003.  
The examiner reviewed the veteran's medical history and noted 
he had originally sustained a facial injury in a fight during 
military service.  His facial fracture was reduced, and he 
sustained another facial injury in 1981.  The veteran also 
underwent sinus surgery and surgery to correct trigeminal 
neuralgia subsequent to service.  He complained of facial 
pain for which he took medication.  He reported no swelling, 
weakness, stiffness, heat, redness, drainage, instability, 
giving way, locking, or abnormal motion.  No current active 
infections were noted.  On objective examination, the 
veteran's face was without deformity, angulation, false 
motion, shortening, or interarticular involvement.  No 
malunion, nonunion, or loose motion was observed.  The 
examiner noted generalized tenderness of the veteran's face.  
No drainage, edema, painful motion, weakness, redness, or 
heat was observed.  No ankylosis or other joint deformity was 
diagnosed.  X-rays of the veteran's face revealed old healed 
fractures of the facial bones.  The final diagnoses included 
status post zygomatic fracture, and trigeminal neuralgia.  
Regarding the veteran's trigeminal neuralgia, the examiner 
attributed this disability to his post-service surgeries and 
facial injuries.  After reviewing the veteran's medical 
records, the examiner noted that initially the veteran did 
not have reports of pain following his facial fracture in 
service.  However, following service he had sinus surgery, 
after which he began to experience trigeminal neuralgia.  He 
also had increased pain after he was again struck in the face 
in 1981.  Therefore, the examiner concluded that "the 
veteran's etiology of the trigeminal neuralgia is related to 
intercurrent injuries of sinus surgery and an altercation 
following the service."  

Finally, the veteran has received intermittent VA medical 
treatment for his right zygoma fracture as well as his facial 
pain in general.  An April 1984 VA hospitalization summary 
noted a history of right side facial pain "stemming from a 
sinus procedure performed in 1977."  He was also treated at 
the pain management clinic at the New Orleans VA medical 
center during the 1980's.  

Based on the above, the preponderance of the evidence is 
against a disability rating in excess of 10 percent for the 
veteran's residuals of a fracture of the right zygoma.  On 
all examinations of record, the veteran has been without bone 
disease, or actual loss of any part of the skull.  X-rays 
have revealed a healed fracture of the skull.  No active 
infections have been observed, and the veteran is without any 
swelling, weakness, stiffness, heat, redness, drainage, 
instability, giving way, locking, or abnormal motion.  No 
intracranial complications have been identified.  Because the 
medical evidence of record does not reflect any loss of bone 
matter of the skull, an increased rating in excess of 10 
percent under Diagnostic Code 5296 is not warranted.  

While the veteran has alleged that his residuals of a right 
zygoma fracture include trigeminal neuralgia and related 
disability, the medical evidence of record does not support 
this claim.  Admittedly, Dr. H. dated the onset of the 
veteran's trigeminal neuralgia and maxillary nerve damage to 
1957, the date of the veteran's original fracture.  However, 
Dr. H. did not begin personally treating the veteran until 
1995, nearly 40 years after the initial injury, and there is 
no evidence that Dr. H. reviewed the entire medical record 
prior to rendering his opinion.  An opinion or medical 
assessment based solely or in part on the veteran's self-
reported, and possibly inaccurate, medical history is of 
little probative weight.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  In 
contrast, when the veteran was examined by a VA physician in 
June 2003, all medical evidence of record was reviewed, and 
the examiner concluded that the veteran's trigeminal 
neuralgia was unrelated to his initial in-service facial 
fracture.  Therefore, because the veteran's trigeminal 
neuralgia is unrelated to his in-service injury, and the 
record reflects no other evidence of intracranial 
complications, evaluation of the veteran's service-connected 
disability in light of any other Diagnostic Code is not 
warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a right zygoma 
fracture have themselves required no extended periods of 
hospitalization since the initiation of this appeal, and are 
not shown by the evidence to present marked interference with 
employment in and of themselves.  While the veteran states he 
discontinued working due to his chronic facial pain, the 
medical evidence does not suggest his unable to maintain 
employment due solely to this disability.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating in excess of 10 percent for the veteran's 
residuals of a right zygoma fracture.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for the veteran's residuals of a right zygoma fracture is 
denied.  





	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



